DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant elected group I, Claims 1-13 and 18-25 and new claims 31-39.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/24/2020these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9, 12, 18-25, 32-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 11,057,171 B2) in view of Shiotani et al. (US 2019/0261245 A1).
Regarding claims 1, 18, 32 and 39. (Currently Amended) Chu teaches a method for wireless communication at an access point (AP), comprising:
managing a first basic service set (BSS) on a wireless channel (Col.4, lines 43-47 teach BSS configured to communication traffic)
enabling a priority access service of the first BSS for at least a first station (STA), the priority access service being associated with prioritizing traffic to or from the first STA via the wireless channel (Col.6, lines 56-67, Col.7, lines 1-15 teach AP 110 determine schedule operation mode for BSS 101 communication with  STA device, when STA enters priority).
 Chu is silent on
modifying one or more settings of the first BSS to favor a contention-based access of the wireless channel by the first STA over one or more other STAs of the first BSS that are not configured to use the priority access service.
In an analogous art, Shiotani teaches
modifying one or more settings of the first BSS to favor a contention-based access of the wireless channel by the first STA over one or more other STAs of the first BSS that are not configured to use the priority access service (Paragraphs [0114], [0287], [0348], [0399-0400] teach adjustment/modify number of couple devices inside BSS and update the data, change number of communication device connected to BSS).


Regarding claims 2, 19 and 33. (Currently Amended) Chu and Shiotani teach the method of claim 1, Chu further teaches comprising:
obtaining a priority service request frame from the first STA; and outputting a priority service response frame for transmission to the first STA to confirm that the first STA is authorized to use the priority access service (Col.6, lines 46-54, 65-67, Col.7, lines 1-3)

Regarding claims 3, 20, 31 and 34. (Currently Amended) Chu and Shiotani teach the method of claim 1, Chu teaches further comprising:
obtaining, by the AP, a message from a network operator that includes a priority access enablement indicator; and
enabling the priority access service for at least the first STA based, at least in part, on the priority access enablement indicator (Col.6, lines 56-67).

Regarding claims 5, 21 and 35. (Currently Amended) Chu and Shiotani teach the method of claim 1, Chu teaches wherein modifying the one or more settings of the first outputting a priority service enablement indicator for transmission in a management frame to STAs in the first BSS (Col.6, lines 46-54, 65-67, Col.7,lines 1-3)
Regarding claims 6, 22 and 36. (Currently Amended) Chu and Shiotani teach the method of claim 1, Chu teaches wherein modifying the one or more settings includes enabling a priority access class for the first STA, the priority access class having a higher priority compared to other access classes used by the one or more other STAs (Cl.1, lines 59-53, Col.4, lines 34-43), Col.6, lines 55-65).

Regarding claims 7 and 23. (Currently Amended) Chu and Shiotani teach the method of claim 6, Chu teaches wherein the priority access class is associated with a first set of enhanced distributed channel access (EDCA) parameters and is different from the other access classes (Col.6, lines 56-62).

Regarding claim 8. (Currently Amended) Chu and Shiotani teach the method of claim 6, Chu teaches wherein modifying the one or more settings includes causing the one or more other STAs to use an access class having a lower priority for the contention-based access of the wireless channel compared to the priority access class. (Col.6, lines 56-62, Col.12, lines 4-10).

Regarding claim 9. (Original) Chu and Shiotani teach the method of claim 1, Chu teaches wherein modifying the one or more settings includes causing the one or more other STAs to use a reduced transmission opportunity (TXOP) duration when they win 


Regarding claims 12 and 25. (Currently Amended) Chu and Shiotani teach the method of claim 1, Chu teaches further comprising:
verifying that the first STA is authorized to use the priority access service before modifying the one or more settings (Col.3, lines 24-32).

Regarding claim 24. | (Currently Amended) Chu and Shiotani teach the apparatus of claim 23, Chu teaches wherein the at least one processor is further configured to output one or more messages to cause the one or more other STAs to use a different access class for the contention-based access of the wireless channel (Col.4, lines 34-42).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 11,057,171 B2) in view of Shiotani et al. (US 2019/0261245 A1) and further view of Kalkunte (US 5,963,560).
Regarding claim 4. (Currently Amended) Chu and Shiotani teach the method of claim 1, Shiotani teaches further comprising:
modifying one or more settings of the first BSS in response to detecting the transmission that includes the priority access indication (Paragraphs [0114], [0287], [0348], [0399-0400]), but is silent on
detecting a transmission from the first STA that includes a priority access indication populated in one or more bits of a preamble or a physical layer (PHY) header of the transmission.
In an analogous art, Kalkunte teaches
detecting a transmission from the first STA that includes a priority access indication populated in one or more bits of a preamble or a physical layer (PHY) header of the transmission (Col.4, lines 65-67, Col.5, lines 1-6 teach bit in the preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chu and Shiotani with Kalkunte’s system such that detecting a transmission from the first STA that includes a priority access indication populated in one or more bits of a preamble in order to provide an efficiency communication and avoiding collision in data traffic transmission.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 11,057,171 B2) in view of Shiotani et al. (US 2019/0261245 A1) and further view of Pantelidou (US 2016/0316397 A1).
Regarding claim 10. (Original) Chu and Shiotani teach the method of claim 1, but is silent on wherein modifying the one or more settings includes causing the one or more other STAs to adjust one or more EDCA parameters selected from a group consisting of:
an arbitration inter-frame space number (AIFSN) setting;
a minimum contention window size (CWmin) setting; and
a maximum contention window size (CWmax) setting.

wherein modifying the one or more settings includes causing the one or more other STAs to adjust one or more EDCA parameters selected from a group consisting of:
an arbitration inter-frame space number (AIFSN) setting;
a minimum contention window size (CWmin) setting; and
a maximum contention window size (CWmax) setting (Paragraph [0021, [0031] teach minimum/maximum contention window size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chu and Shiotani with Pantelidou’s system such that wherein modifying the one or more settings includes causing the one or more other STAs to adjust one or more EDCA parameters selected from a group consisting of: an arbitration inter-frame space number (AIFSN) setting;a minimum contention window size (CWmin) setting; and a maximum contention window size (CWmax) setting in order to provide quality and sufficient data exchange to multiple mobile device.

Regarding claim 11. (Original) Chu, Shiotani and Pantelidou teach the method of claim 10, Pantelidou teaches wherein causing the one or more other STAs to adjust the one or more EDCA parameters includes causing the one or more other STAs to apply an offset value to the AIFSN setting, the CWmin setting, or the CWmax setting (Paragraphs [0021-0023], [0032).

s 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 11,057,171 B2) in view of Shiotani et al. (US 2019/0261245 A1) and further view of Buyukkoc et al. (US 2011/0151885 A12).
Regarding claims 13 and 37. (Original) Chu and Shiotani teach the method of claim 1, but is silent on wherein the AP is a national security and emergency preparedness (NSEP) AP configured to support the priority access service in the first BSS managed by the NSEP AP, and wherein the first STA is an NSEP STA.
In an analogous art, Buyukkoc teaches
wherein the AP is a national security and emergency preparedness (NSEP) AP configured to support the priority access service in the first BSS managed by the NSEP AP, and wherein the first STA is an NSEP STA (Paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chu and Shiotani with Buyukkoc’s system such that wherein the AP is a national security and emergency preparedness (NSEP) AP configured to support the priority access service in the first BSS managed in order to provide a quick response for user of the mobile device with the priority.

 	Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 11,057,171 B2) in view of Shiotani et al. (US 2019/0261245 A1) and further view of Pera et al. (US 2018/0145844 A1).
Regarding claim 38. (New) Chu and Shiotani teach the AP of claim 32, but is silent on further comprising:

In an analogous art, Pera taches
a plurality of antennas configured to wirelessly transmit signals output from the transmitter (Paragraph [0041] teach AP have plurality antennas); and a housing that encompasses the at least one modem, the at least one processor, the transmitter, and at least a portion of the plurality of antennas (Paragraph [0050] teach housing comprise modem).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chu and Shiotani with Pera’s system such that a plurality of antennas configured to wirelessly transmit signals output from the transmitter and a housing that encompasses the at least one modem, the at least one processor, the transmitter, and at least a portion of the plurality of antennas in order to provide multiple service for different mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641